Citation Nr: 1029658	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-30 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for recurrent dislocation of 
the right shoulder with degenerative joint disease (right 
shoulder disability) currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In October 2009, the Board remanded the appeal for 
additional development.

A claim for a total rating based on individual 
unemployability (TDIU) has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims 
for higher evaluations also include a claim for a total 
rating based on individual unemployability (TDIU) when the 
appellant claims he is unable to work due to a service 
connected disability).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not show that at any time during the pendency of the 
appeal that the Veteran's right shoulder disability is manifested 
by: ankylosis, limitation of motion of the arm to 25 degrees from 
the side even taking into account his complaints of pain, fibrous 
union of the humerus, nonunion of the humerus (false flail 
joint), or loss of head of humerus (flail shoulder).




CONCLUSION OF LAW

At no time during the pendency of the appeal did the Veteran meet 
the criteria for a rating greater than 30 percent for his right 
shoulder disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 
5203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that the Veteran was provided adequate 
38 U.S.C.A. § 5103(a) notice, including notice in accordance with 
the United States Court of Appeals for Veterans Claims (Court's) 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
October 2004, March 2006, and December 2009 letters.  While the 
Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice 
prior to the adjudication of the claim in the January 2005 rating 
decision, the Board finds that providing the Veteran with 
adequate notice in the above letters followed by a readjudication 
of the claim in the March 2010 supplemental statement of the 
case, "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  Moreover, the Board 
finds that even if the above letters did not provide the Veteran 
with adequate notice, this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the above letters as well 
as the rating decision, statement of the case, and the 
supplemental statements of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claim's files all 
identified and available post-service treatment records including 
the Veteran's records from the Louisville VA Medical Center in 
full compliance with the Board's October 2009 remand 
instructions.  See Dyment v. West, 13 Vet. App. 141 (1999); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran was also afforded VA examinations in October 2004 , 
November 2006, and December 2009, which are adequate for rating 
purposes.  The December 2009 VA examination report satisfies, in 
substance, the Board's October 2009 remand directions because it 
included an examination of the claimant after a review of the 
record on appeal.  The VA examination findings, as a whole, allow 
the Board to rate the severity of his disorder under all relevant 
Diagnostic Codes.  See 38 U.S.C.A. § 5103A(b) (West 2002); Barr 
v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claim

The Veteran contends that his right shoulder disability is more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
Veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The current level of disability, 
however, is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most relevant 
in such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  That being said, given unintended delays 
during the appellate process, VA's determination of the "current 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period that the increased rating claim 
has been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Most recently, the January 2005 rating decision awarded the 
Veteran a 30 percent rating for his right shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202 (malunion of the 
humerus). 

Given the 30 percent rating already assigned the Veteran's right 
shoulder disability and given the fact that VA examiners have 
uniformly opined that the claimant is right handed, under 
potentially applicable rating criteria the claimant will only be 
entitled to an increased rating if his disability is manifested 
ankylosis, intermediate, between favorable and unfavorable (40 
percent), or unfavorable ankylosis, with abduction limited to 25 
degrees from side (50 percent) (Diagnostic Code 5200); limitation 
of motion of the arm to 25 degrees from the side (40 percent) 
(Diagnostic Code 5201); and/or fibrous union of the humerus (50 
percent), nonunion of the humerus (false flail joint) (60 
percent), or loss of head of humerus (flail shoulder) (80 
percent) (Diagnostic Code 5202).  See 38 C.F.R. § 4.71a.

As to an increased rating under Diagnostic Code 5200 for 
ankylosis, the Board notes that the record on appeal, including 
the findings at the October 2004, November 2006, and December 
2009 VA examinations, is negative for a diagnosis of ankylosis of 
the right shoulder.  In the absence a diagnosis of ankylosis, the 
Board may not rate his service-connected right shoulder 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Therefore, an increased rating is not warranted under 
Diagnostic Code 5200.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Hart, supra.

Similarly, as to an increased rating under Diagnostic Code 5202 
for fibrous union of the humerus, nonunion of the humerus (false 
flail joint), or loss of head of humerus (flail shoulder), the 
Board notes that the record on appeal, including the findings at 
the October 2004, November 2006, and December 2009 VA 
examinations as well as the x-rays and/or bone scans taken at 
these times, are negative for a diagnosis of any of the above 
disorders.  Therefore, an increased rating is not warranted under 
Diagnostic Code 5202.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Hart, supra.

As to an increased rating under Diagnostic Code 5201, the Board 
notes that the range of motion of the right shoulder, taking into 
account his complaints of pain as per 38 C.F.R. §§ 4.40, 4.45 and 
the Court's holding in DeLuca, supra, was as follows: October 
2004 VA examination - forward elevation (i.e. flexion) to 70 
degrees, abduction to 70 degrees, external rotation to 60 
degrees, and internal rotation to 45 degrees with no further loss 
of motion or loss of strength after repetitive motion or warmth, 
swelling, effusion, redness, abnormal motion, or muscle atrophy 
but some give way with resisted abduction; November 2006 VA 
examination - flexion to 25 degrees, abduction to 35 degrees, 
external rotation to 45 degrees, and internal rotation to 55 
degrees; and December 2009 VA examination -flexion to 150 
degrees, abduction to 155 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees with crepitus, heat, 
tenderness, pain at rest, weakness, and guarding but no 
additional loss of motion after repetition.  As reported above, 
normal range of motion of the shoulder is flexion to 180 degrees, 
abduction to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

While the November 2006 VA examiner opined that the range of 
motion of the right shoulder taking into account the Veteran's 
complaints of pain was flexion to 25 degrees, the earlier October 
2004 VA examiner opined that flexion was to 70 degrees and the 
later December 2009 VA examiner opined that flexion was to 150 
degrees, both taking into account the appellant's complaints of 
pain.  Moreover, while the December 2009 VA examiner also noted 
problems with crepitus, heat, tenderness, pain at rest, and 
weakness, neither that examiner nor any of the other VA examiner 
documented the other cardinal signs of pain such as muscle 
atrophy or incoordination.  See 38 C.F.R. §§ 4.40, 4.45.  
Furthermore, no other healthcare provider or VA examiner noted a 
problem with weakened movement, swelling, or warmth.  Id.  
Therefore, the Board finds the November 2006 examination findings 
to be aberrant, and finds more consistent the competent and 
credible the opinions rendered by the October 2004 and December 
2009 VA examiners as to the degree to which flexion of the right 
shoulder is restricted by pain.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  In 
fact, given the inconsistent findings of the 2006 VA examination, 
the Board remanded the case in October 2009, for the purpose of 
reconciling his range of motion findings.  Per the Board's 
directive, the Veteran underwent a VA examination in December 
2009.  The Board finds the 2004 and 2009 findings to be most 
consistent and accurate. 

Therefore, since the most competent and credible evidence of 
record does not show that motion of the right arm is limited to 
25 degrees from the side even taking into account his complaints 
of pain, the Board finds that an increased rating is not 
warranted under Diagnostic Code 5201.  This is true throughout 
the period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

In reaching the above conclusions, the Board has not overlooked 
the Veteran's and his representative's written statements to the 
RO and the claimant's statements to his VA examiners.  In this 
regard, while the Veteran is credible to report on what he sees 
and feels and others are credible to report on what they can see 
such as the claimant's not being able to fully move his right 
arm, neither is competent to report that a service connected 
disability meets the criteria for an increased rating because 
such an opinion requires medical expertise which they have not 
been shown to have.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra; Espiritu, supra.  The Board also 
finds more competent and credible the medical opinions provided 
by the October 2004 and December 2009 VA examiners as to the 
severity of the Veteran's right shoulder disability, than these 
lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for an increased rating must be denied.


ORDER

An increased rating for a right shoulder disability, currently 
evaluated as 30 percent disabling, is denied at all times during 
the pendency of the appeal.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


